DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 02/25/2022 (“02-25-22 OA”), Applicant amended title, written description paragraphs 0001, 0041, 0051, 0056, 0059, 0062, 0071 and 0085, claims 1, 5, 7, 9 and 12-13 while canceling claims 3 and 8 and adding new claims 14-15 in reply dated 05/24/2022 (“05-24-22 Reply”).
Pending claims 1-2, 4-7 and 9-15 are examined on their merits, infra. 
Information Disclosure Statement
The information disclosure statement submitted on 06/07/2022 was filed after the 02-25-22 OA. The submission is in compliance with the provisions of 37 CFR 1.97 because the 37 CFR 1.97(e)(1) certification statement has been provided. Accordingly, the information disclosure statement has been considered.
 Response to Arguments
Applicant’s amendments to written description paragraphs 0001, 0041, 0051, 0056, 0059, 0062, 0071 and 0085 have overcome the objection to specification as set forth under line item number 1 of the 02-25-22 OA.
Applicant’s arguments have overcome the difference between “printed circuit board” and “substrate” by bringing attention to paragraph 0049 that sets forth the required nexus.  
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 2 of the 02-25-22 OA. 
Applicant’s amendments to claim 7 have overcome the 35 USC 112(b) indefiniteness rejection as set forth under line item number 3 of the 02-25-22 OA. 
Applicant’s amendments to independent claim 1 have overcome all prior art rejections based at least in part on Yang as set forth under line item number 4 of the 02-25-22 OA because Yang does not have the claimed accommodation space.
Applicant’s amendments to independent claim 1 have overcome all prior art rejections based at least in part on Hatano as set forth under line item number 5 of the 02-25-22 OA because Hatano does not teach that an upper surface of the support member is in contact with the sub-housing.
Applicant’s amendments to independent claim 1 have overcome all prior art rejections based at least in part on Wang as set forth under line item number 6 of the 02-25-22 OA because Wang does not have the claimed accommodation space.
 Applicant’s amendments to independent claim 1 have overcome all prior art rejections based at least in part on Tu as set forth under line item number 7 of the 02-25-22 OA because Tu does not have the claimed accommodation space. The Office general agrees with the arguments of Applicant in pages 15-16 with respect to Tu. Therefore the reference of Tu is overcome by amendments and remarks. 
Applicant’s incorporation of now canceled dependent claim 3 along with now canceled dependent claim 8 into independent claim 1 have the changed the scope of claim 1 and dependent claims thereof, thereby necessitating a new grounds of rejection, infra. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-102117817A to Gu.
Regarding independent claim 1, Gu teaches an image sensor package (i.e., there is an image sensor 1 inside a package) comprising: 
a substrate 2 (“substrate”; Figures 3-4) connected to an image sensor 1 (“image sensing chip”; Figures 3-4) by a bonding wire 5 (“wires”, Figures 3-4);
a sub-housing 3 (“support” or “bracket”; Figures 3-4) in contact (i.e., 3 is in contact 2 via glue 94. There is a difference between direct contact and contact) with an upper surface 81 of the substrate 2 so as to surround (i.e., see Figure 4) the bonding wire 5; and
a support member 94 (“glue”; Figures 3-4) disposed at least partially in a space between the sub-housing 3 and the substrate 2 to limit elastic deformation (i.e., as illustrated in Figure 4: glue 94 protects the wire 5 and the image sensor chip 1 and the glass 4 from the substrate 2 and each other) of the sub-housing 3, 
wherein a portion of the bonding wire 5 is disposed inside (i.e., see Figure 4) the support member 94,
the substrate 2 comprises an accommodation space (i.e., see Figures 3-4: there is space for image sensor 1 from substrate 2) accommodating the image sensor 1, and
an upper surface (i.e., part of 94 touching 3) of the support member 94 is in contact (i.e., 94 in direct contact with 3) with the sub-housing 3, and a lower surface (i.e., part of 94 touching 2) of the support member 94 is in contact (i.e., 94 in direct contact with 2) with the upper surface 81 of the substrate 2.
	Regarding claim 2, Gu teaches wherein a length of the bonding wire 5 from one end of the bonding wire 5 connected to the substrate 2 to a vertex (i.e., top point of 5) of the bonding wire 5 is disposed inside (i.e., see Figure 4) the support member 94.
Regarding claim 6, Gu teaches further comprising a filter 4 (“light transmitting layer/glass”; Figure 4. This may be considered a filter because 4 lets in light and keeps out dust/particles) attached to the sub-housing 3.
Regarding claim 7, Gu teaches wherein an upper surface (i.e., part of 3 facing up in Figure 4) of the sub-housing 3 comprises a step portion (i.e., part holding 4, defined by number 61), and the filter 4 is attached to the step portion 61.
	Regarding claim 9, Gu teaches wherein the accommodation space is a hole (i.e., see Figure 4) that passes through the substrate 2.
Regarding claim 10, Gu teaches further comprising a reinforcing board 21  coupled to the substrate 2 so as to cover the accommodation space (i.e., see Figure 4).
	Regarding claim 11, Gu teaches wherein the image sensor 1 is in contact (i.e., see Figure 4) with the reinforcing board 21.
Regarding claim 13, Gu teaches wherein a first end of the bonding wire 5 is attached to an upper surface (i.e., see Figure 4) of the image sensor 1, and a second end of the bonding wire 5 is attached to the upper surface 81 of the substrate 2, and the upper surface of the image sensor 1 and the upper surface of the substrate 2 are not coplanar (i.e., 2 is higher than 1).
Regarding claim 14, Gu teaches wherein a shortest distance between an upper surface (i.e., top of 1) of the image sensor 1 and a plane containing a lower surface (i.e., plane coplanar with bottom of 2) of the substrate 2 is less than (i.e., this is true: because the image sensor 1 is not as tall vertically as the substrate 2 from board 21) a shortest distance between the upper surface 81 of the substrate 2 and the plane containing the lower surface (i.e., plane coplanar with bottom of 2) of the substrate 2.
Allowable Subject Matter
Claims 4-5, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 4, wherein an inner side surface of the support member comprises an inclined surface.
	Dependent claim 5 contains allowable subject matter, because it depends on the allowable subject matter of claim 4. 
Claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 12, the image sensor package of claim 1; and a lens module coupled to an object side of the image sensor package.
	The prior art of Gu teaches of doing away with the lens situation of the conventional art illustrated in Gu’s Figure 6. The attachment of a lens to Figure 4 of Gu does not appear obvious and is impermissible hindsight.  
Claim 15 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other elements of claim 15, wherein a portion of the bonding wire is disposed inside the support member, and a remaining portion of the bonding wire is disposed outside the support member.
The prior art of Gu teaches of completely covering wire 5 with glue 94. 
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895